Citation Nr: 9923469	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which confirmed a rating 
evaluation of 50 percent for the veteran's service connected 
PTSD.  The veteran filed a timely notice of disagreement and 
perfected a substantive appeal.  In June 1994, the veteran 
testified at a hearing before a hearing officer of the RO.

This matter was previously before the Board in November 1997, 
but was Remanded for additional development.  The development 
having been completed, the case is returned to the Board for 
review.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of severe social and 
industrial impairment.

2.  The veteran has a G.E.D., occupational experience most 
recently as a pipe designer, and last worked in 1990.

3.  The PTSD prevents him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107, (West 1991); 
38 C.F.R. § Part 4, Diagnostic Code 9411 (effective prior to 
November 7,1996).

2.  The criteria for entitlement to 100 percent schedular 
evaluation based on individual unemployability due to PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991).  38 
C.F.R. § 4.16(c) Diagnostic Code 9411 (effective prior to 
November 7,1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his psychiatric disorder has 
increased in severity.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board finds that no further development of 
the record is necessary before appellate disposition is 
completed.  All records of treatment indicated by the veteran 
have been associated with the claims file.  In addition, he 
was recently examined by the VA and the report of the 
examination has been made part of the records on file.  The 
veteran has not indicated that there are any other records 
that should be obtained prior to further review on appeal.  
Accordingly, the duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1997), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1997).

The veteran seeks a disability rating higher than that 
currently in effect for his service connected PTSD.  That 
disorder is currently evaluated as 50 percent disabling under 
Diagnostic Code 9411 of the Schedule for Rating Disabilities.  
38 C.F.R. Part 4.

Under Diagnostic Code 9411, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with the most daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

In such cases where the only compensable service connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code. 38 C.F.R. § 4.16(c) (in effect prior to November 7, 
1996).

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. The current 
schedular criteria became effective in November 1996.

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).

In February 1991 the RO granted entitlement to service 
connection for PTSD and assigned a 50 percent rating.  The 
veteran has been receiving ongoing treatment for his 
psychiatric problems through VA medical facilities, including 
therapy sessions and medications from 1990 to 1998.

The veteran underwent a VA examination in July 1992.  The 
veteran reported having nightmares about being killed in 
Vietnam.  He stated that he had been depressed for fifteen 
years.  He stated that the depression had been going on 10 
hours per day for the prior six months.  He reported suicidal 
ideations, but denied any homicidal ideations.  He stated 
that he was anxious, having difficulty sleeping, and having 
anger outbursts.  He also reported having flashbacks and 
intrusive thoughts associated with his experienced in 
Vietnam.   He indicated that he had 20 jobs since 1971.  He 
last worked as a pipe designer in October 1990. He reported 
that he was unable to work due to distressing intrusive 
thoughts.

Objective findings revealed that the veteran was 
appropriately dressed and cooperative.  His mood was 
depressed and anxious.  His affect was appropriate.  His 
speech was normally productive, relevant and coherent.  There 
were no hallucinations, but at times, he thought his ex-wife 
and her new boyfriend followed him.  He was oriented times 
three and his knowledge, memory and recall were intact.  
Insight and IQ were average and judgment was limited.  The 
diagnoses were PTSD; dysthymia with anxiety; alcohol abuse; 
heroin abuse; cocaine abuse; methadone dependence, in 
remission; and marijuana abuse, in remission.

The veteran was hospitalized at a VA facility in January 1993 
for substance abuse and psychiatric problems.  A private 
medical examination report dated in July 1993, conducted in 
conjunction with a claim with the Social Security 
Administration (SSA), shows diagnoses of substance abuse, 
alcohol and drugs, in remission since December 1992, by 
history; and mild depressive neurosis.  The examiner 
indicated that there was no clinical evidence of psychosis at 
the time.  

Mental status examination revealed that the veteran was 
responsive, his attitude was cooperative and his motor 
behavior revealed no abnormal movements.  His gait was 
normal, mood was pleasant, speech was spontaneous and thought 
content revealed no gross abnormalities.  There was no 
evidence of delusions.  Verbal productivity was coherent, 
adequate and goal directed.  There was no evidence of 
hallucinations.  Memory for recent and past events was good.  
His ability to pay attention was intact and his concentration 
was clinically adequate.  His fund of general information and 
intellectual capacity was adequate.  

The examiner indicated that there did not appear to be any 
marked impairment in his ability to perform usual activities 
of daily living, nor did there appear to be any marked 
impairment in his social functioning.  He preferred to deal 
primarily with people he meets at AA and NA meetings.  His 
concentration was sufficiently adequate to handle tasks and 
daily household routines in a timely manner and there was no 
indication that there would be any deterioration or 
decompensation in a work-like setting except that related to 
substance abuse which has been in remission since December.

A hearing was held at the RO in June 1994.  At that time the 
veteran provided testimony describing the symptoms associated 
with his PTSD.  A transcript of the hearing is of record. 

The veteran underwent a VA examination in September 1994.  At 
that time, the veteran reported experiencing nightmares, 
flashbacks, depression, anger, and insomnia.  He indicated 
that he had suicidal thoughts and homicidal thoughts towards 
his ex-wife and her new boyfriend.  He reported a hospital 
admission in 1989 because he had been suicidal.  He also 
reported nine admissions to the drug rehabilitation center 
since 1992.  

Mental status examination revealed that the veteran was kind, 
well spoken and very cooperative.  He responded in a coherent 
and relevant fashion.  He was oriented times three.  
Sensorium was clear and mood was depressed.  He denied any 
auditory or visual hallucinations other than those associated 
with his nightmares and flashbacks.  He indicated that he had 
attempted suicide with a drug overdose in 1988 and that he 
currently thought about suicide.  He reported homicidal 
thoughts towards his ex-wife and her new boyfriend.  He was 
said to be dependent on alcohol and drugs.  His intelligence 
was average and insight was fair.  His judgment was 
considered to be poor because of lack of control over his 
anger and his alcohol and drug dependency.  

The diagnoses were PTSD; recurrent major depression; alcohol 
dependence; opioid dependence; cocaine dependence; nicotine 
dependence; and cannabis abuse.  The examiner opined that the 
veteran was moderately impaired as it related to his 
recurrent depression and PTSD.  He indicated that the veteran 
was severely impaired as it related to his alcohol and drug 
dependency.  

The examiner suggested that the veteran could probably work 
in some low-stress job setting in which he could work alone, 
however, this would be influenced by his alcohol and drug 
abuse because he has a tendency in the past to be tardy and 
exhibit antisocial behavior and absenteeism.  The veteran was 
given a guarded prognosis.

The veteran underwent a VA examination in January 1998.  The 
veteran indicated that he had dropped out of school in the 
ninth grade in order to work.  He eventually completed G.E.D. 
and two years of college.  He was employed as an engineering 
draftsman from 1977 to 1990, at which point his psychiatric 
symptoms reportedly reached the point that he could no longer 
work.  He denied having worked since then.  He stated that he 
had been living with his ex-wife for the past several years 
while they attempted reconciliation.  He reported that this 
was not working out.

The veteran's primary presenting complaint was depression.  
His mood was more or less chronically dysphoric.  He reported 
having had suicide attempts as far back as 1988, and as 
recently as four months ago when the gun that he was using 
reportedly misfired.  Consistent with his depressed mood, he 
also reported chronic irritability, feelings of uselessness 
and worthlessness, variable appetite, sleep disturbances and 
decreased energy levels, apathy and anhedonia.  He described 
decreased sex drive and impotence, though he thought it may 
be due to hypertensive medication.  He also reported periodic 
feelings of elation or euphoria, which he described as 
abnormal or unnatural feelings of well being.  

The mood shifts occurred one to two times monthly and last 
one to two days at a time.  The veteran described a long 
history of substance abuse, with periodic bingeing, but 
denied any regular sustained use at present.  With regard to 
PTSD, the veteran reported continued and frequent nightmares.  
Although he denied regular occurrence of disturbing, 
intrusive thoughts relating to Vietnam during the day, he 
actively avoided conversations about Vietnam, which might 
trigger such associations.

He described chronic problems with anger management.  He 
stated that he no longer attended therapy groups because of 
homicidal impulses felt towards group leaders.  He described 
being easily agitated and nervous by household noise or 
demands placed on him, to the point that he feels like acting 
out in a physically violent manner.  When confronted with 
these feelings, he typically either isolated himself or left 
the house in order to avoid destructive behavior, which he 
might later regret.  For the same reasons, he avoided much 
social contacts outside the home.  He reported continued 
hyper-reactivity to sudden, loud noises.  While he admitted 
to being hyper-vigilant while in the streets, he attributed 
these behaviors to crime problems in New Orleans, rather than 
to his Vietnam experiences.

Mental status examination revealed that he was alert and 
fully oriented.  His ability to recall details about his 
current and previous history suggested recent and remote 
memory was grossly intact, although concentration may vary 
depending on his mood.  Speech was fluent, well articulated, 
and free of paraphasic errors.  He had no difficulty 
comprehending or responding to questions during the exam.  
Thought processes were logical and coherent.  There were no 
signs of tangential associations or delusional content.  
However, the veteran did acknowledge that in the past year he 
believed his wife may have been trying to poison him, but 
after he confronted her with his suspicions, he indicated he 
realized he was being foolish and seemed willing to discard 
these notions.  He denied any auditory or visual 
hallucinations.  His affect was subdued, but showed normal 
variations, including the ability to smile appropriately on 
occasion.  He was very cooperative and showed good 
interpersonal skills during the interview, which was 
admittedly generally supportive in nature.  While he 
acknowledged ongoing depression and anger, he denied any 
current suicidal or homicidal intentions, though he admitted 
having harbored both of these feelings in the recent past.  
He denied being in any ongoing therapy for either substance 
abuse or mood disorders.  He was on antidepressant 
medications, but was not clear that he was faithful in their 
use.  The examiner concluded that the veteran had a long 
history of significant psychiatric difficulties, including 
depression, with possible manic type episodes on occasion, 
significant problems with anger management, substance abuse, 
and symptoms of PTSD.  While depressive symptoms presently 
appeared to be the major contributing factor to his 
dysfunctional state, his PTSD symptoms likely also make a 
significant contribution.  The examiner indicated that it is 
quite likely that all three of these conditions (e.g. 
depression, PTSD, and substance abuse) are inter-related.  
The preliminary diagnostic hypotheses were bipolar disorder; 
ongoing intermittent substance abuse; PTSD; and rule out 
personality disorder.

The veteran underwent a VA examination in February 1998.  The 
January 1998 psychological testing was referenced in 
conjunction with the examination.  The veteran reported that 
he did not attend the PTSD clinic because he found the group 
work there too difficult to stand.  He reported that his 
major problem was that he could not get along with anybody.  
He reported his last job was in 1990 when he was doing 
engineering drawings, but was fired for "screwing a bunch of 
drawings."  He indicated that he had done this several times 
because of his lack of ability to concentrate and they 
finally got tired of him and fired him.  He indicated that he 
recently tried to cut grass for extra money, but got into a 
conflict with the other workers and left.  

He reported the most recent use of alcohol was around 
Christmas and his last I.V. drug use was a combination of 
heroin and cocaine close to his birthday in October 1997.  He 
reported that his sleep was poor and that he woke up every 20 
to 30 minutes.  He has repetitive nightmares of an incident 
during his first few days in Vietnam wherein he had opened 
fire on and killed a number of unarmed women and children.

Mental status examination revealed that he was clean and a 
bit disheveled.  Rapport was easily established and 
maintained.  His thought processes were goal oriented 
throughout the interview.  He reported some times when he was 
alone and awake, he heard the children as then screamed in 
Vietnam in the above-related incident.  However, he clearly 
understood that this is a memory and that he was not actually 
hearing children's voices.  He denied visual hallucinations.  
He admitted to periodic suicidal ideation and periodic 
homicidal ideation but none at the present moment.  There was 
no evidence of delusions or ideas of reference noted.  

The examination further showed that his mood appeared to be 
dysthymic and his affect was flattened and sad.  Judgment and 
insight appeared to be basically intact at the moment.  He 
was alert and fully oriented.  His short term memory testing 
showed that he got zero words of three at three minutes and 
claimed he couldn't even remember that the examiner had asked 
him to repeat them.  His long-term memory was intact with the 
ability to name the current and two previous presidents.  His 
interpretation of proverb was quite good, but his abstracting 
ability on similarities was non-existent.  

The impression was Axis I: PTSD; cocaine abuse; heroin abuse; 
and alcohol abuse.  The Global Assessment of Functioning 
(GAF) code was 50 secondary to his suicidal ideation and his 
serious impairment in social and occupational functioning.  
The examiner concluded that had a serious impairment in 
social and occupational functioning, and that the veteran has 
been unable to work for the last eight years due to 
psychiatric symptoms consistent with PTSD.  He stated that 
there were numerous references in the veteran's file to his 
experiences in Vietnam.

In June 1998, the SSA awarded disability benefits for a 
period of disability beginning in October 1990, for 
impairments considered to be severe, to include 
thrombophlebitis, chronic ulcers on leg due to poor 
circulation, PTSD, anxiety disorder and chronic hepatitis C.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).   A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

To summarize, the current medical evidence reflects that the 
veteran still experiences persistent symptoms associated with 
the PTSD, including flashbacks, nightmares, insomnia, 
depression, and anxiety.  The record reflects that the 
veteran has a history of suicidal and homicidal ideations, 
with a history of a suicide attempt.  
The January 1998 VA examination indicated that the veteran's 
depression, PTSD, and substance abuse are likely inter-
related, and that his PTSD symptoms likely make a significant 
contribution to his current psychiatric state.  Furthermore, 
in assigning a GAF of 50, the examiner in the most recent VA 
examination indicated that the veteran had a serious 
impairment in social and occupational functioning, and that 
his psychiatric symptoms consistent with PTSD contributed to 
his inability to work for the last eight years.

In view of the persistence and severity of symptoms and 
findings associated with the service connected PTSD, it is 
the Board's judgment that the PTSD results in a severely 
impaired ability to establish and maintain effective or 
favorable relationships with people and severe impairment in 
the ability to obtain or retain employment.  Accordingly, a 
70 percent rating is warranted under the rating criteria in 
effect prior to November 7, 1996.  

The current symptoms and findings relative to the PTSD do not 
satisfy the criteria for a 100 percent evaluation under 
either the old or the revised rating criteria.  The medical 
evidence does not establish that there is total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  

Additionally, the evidence does not suggest that all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.

Therefore, the evidence cannot be said to show that the 
veteran manifests the symptomatology required for a 100 
percent schedular evaluation under the old or revised rating 
criteria.

The veteran, however, has asserted that the symptoms 
associated with his PTSD prevent him from working.  As PTSD 
is the veteran's only compensable service connected 
disability, and in view of the previously discussed grant of 
70 percent, the provisions of 38 C.F.R. § 4.16(c) (effective 
prior to November 1996) must be considered.  In such cases 
where the only compensable service connected disability is a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precludes the veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code. 38 C.F.R. § 4.16(c) 
(1996).

In this regard, the veteran has been found to be seriously 
impaired.  The record reflects that the veteran has not been 
gainfully employed apparently since 1990.  The Board has 
interpreted the recent VA psychiatric examination reports as 
indicating that the veteran is unable to maintain substantial 
gainful employment.  The medical evidence reflects that he 
continues to experience flashbacks, nightmares, insomnia, 
depression, anxiety, and intermittent suicidal and homicidal 
ideations.  He has withdrawn from other people and is 
socially isolated.  The Board is aware that the veteran has 
also been receiving ongoing treatment.  Furthermore, in 
February 1998, the VA examiner concluded that the veteran had 
a serious impairment in social and occupational functioning, 
and that the veteran had been unable to work for the last 
eight years due to psychiatric symptoms consistent with PTSD.

Accordingly, the Board concludes that the preponderance of 
the evidence shows the veteran to be unemployable as a result 
of his PTSD, and that a 100 percent schedular rating is thus 
warranted with application of 38 C.F.R. § 4.16(c) (1996).


ORDER

Entitlement to a 70 percent evaluation for PTSD and a 100 
percent schedular evaluation pursuant to 38 C.F.R. § 4.16(c) 
is granted, subject to the law and regulations pertaining to 
the payment of monetary benefits. 




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

